Citation Nr: 0613688	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
otosclerosis with bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty in the US Navy from June 
1959 to October 1981.  He also had a period of reserve duty 
from October 1957 to June 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran had a hearing before a Veterans Law Judge in 
September 2005.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Level I hearing is present in the right ear, pursuant to 
the November 2005 VA audiometric examination.

2.  Level V hearing is present in the left ear, pursuant to 
the November 2005 VA audiometric examination.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for service connection for 
a bilateral hearing loss was received in August 2001.  In 
correspondence dated in October 2001, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  Thereafter, a rating action in May 2002 
awarded service connection for a hearing loss.  A 
noncompensable (zero percent) rating was assigned. The 
veteran filed a timely notice of disagreement with the 
assigned rating.  A December 2003 letter informed the veteran 
of VCAA as it applied to claims for increased ratings.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Private 
treatment records were identified and included in the record.  
The appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

The Board notes that in the instant appeal, the veteran was 
not provided a proper VCAA notice letter under 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, prior 
to the original adjudication of his claims.  However, such 
notice was provided by the RO in March 2006.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).   

In the present appeal, the veteran contends he should receive 
a compensable disability rating because he is unable to hear 
well without the use of hearing aids.  
In August 2003, the veteran underwent a VA audiology 
examination and pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
25
55
80
50
LEFT
75
55
65
90
71

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 50 and a speech discrimination of 100 
percent, in the right ear, will result in level I hearing for 
that ear.  A puretone threshold average of 71 and a speech 
discrimination of 96 percent, in the left ear, will result in 
level II hearing for that ear.  Applying these results to the 
Table VII chart (with the left ear being the "poorer" ear), 
a level I for the right ear, combined with a level II for the 
left ear, will result in a 0 percent compensation evaluation.  

The veteran submitted audiogram results from the Audiology 
Center of Garland, which indicated a mild to profound 
sensorineural hearing loss in the right ear and a moderate to 
severe mixed hearing loss in the left ear.  The veteran also 
submitted a statement from a friend attesting to his severe 
hearing loss, in support of his claim for a compensable 
rating.  

On the authorized audiological evaluation in November 2005, 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
45
40
25
50
85
50
LEFT
75
65
50
65
80
65

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  
Applying the above results to the Table VI chart, a puretone 
threshold average of 50 and a speech discrimination of 100 
percent, in the right ear, will result in level I hearing for 
that ear.  A puretone threshold average of 65 and a speech 
discrimination of 100 percent, in the left ear, will result 
in level II hearing for that ear.  Applying these results to 
the Table VII chart (with the left ear being the "poorer" 
ear), a level I for the right ear, combined with a level II 
for the left ear, will result in a 0 percent compensation 
evaluation.  

The Board has also considered 38 C.F.R. §  4.86 (a).  
However, given that the evidence does not reflect puretone 
thresholds of 55 db or more at each of the1000, 2000, 3000, 
and 4000 Hertzs, consideration of Table VIa is not warranted.  
Consideration of section 4.86(b) is also not warranted, given 
that the evidence does not reflect a simultaneous puretone 
threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2005).

The Board acknowledges  the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record. See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

On the basis of the foregoing, the Board concludes that the 
current level of disability shown does not warrant a 
compensable rating.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


